COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Linda Stafford v. Charles Ray Stafford

Appellate case number:    01-13-01060-CV

Trial court case number: 2000-13812

Trial court:              309th District Court of Harris County

        On January 3, 2014, the court reporter filed an information sheet in this Court stating no
transcript was taken at the trial court. The clerk’s record was filed on January 10, 2014.
Therefore, appellant’s opening brief was due on February 10, 2014. See TEX. R. APP. P. 38.6(a).
        To date, no brief has been filed. Appellant’s brief is due within 20 days of the date of
this order, or this appeal may be dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: April 24, 2014